Case: 1:19-cr-00092-JG Doc #:1 Filed: 02/12/19 1 of 1. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT POPE
FOR THE NORTHERN DISTRICT OF OHIO ne . cd

 

   

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
)
Vv. ) «
DARIEN L. GRIFFIN, ) CASENO. " 2
) Title 18, United States Code,
Defendant. )

Sections 922(¢)(1), 924(a)(2)

Hs

  

COUNT 1
(Felon in Possession of Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1), 924(a)(2)))

The Grand Jury charges:

On or about December 28, 2018, in the Northern District of Ohio, Eastern Division,
Defendant DARIEN L. GRIFFIN, having been previously convicted of crimes punishable by
imprisonment for a term exceeding one year, those being; Attempted Felonious Assault, on or
about June 23, 2015, in Case Number CR-15-595442, in the Cuyahoga County Court of
Common Pleas, and Robbery, on or about June 23, 2015, in Case Number CR-14-591691, in the
Cuyahoga County Court of Common Pleas, did knowingly possess in and affecting interstate
commerce a firearm, to wit: a Glock, Model 21, semi-automatic 45 caliber pistol, bearing serial
number MRW644, and ten (10) rounds of 45 caliber ammunition, said firearm and ammunition
having been shipped and transported in interstate commerce, in violation of Title 18, United
States Code, Sections 922(g)(1) and 924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
